Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 02/19/2021 has been entered. Claims 1-4 and 7-21 are currently pending in the application.  Claims 17-20 have been previously withdrawn from consideration.  Claims 1-4, 7-16 and 21 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features wherein at least a portion of the covering is sealed to a rim of the base member positioned in the recessed region of the base member forming a first cover portion extending from the superior side of the base member across the top portion of the arch members, a second cover portion extending from the top portion of the arch members to the bottom portion of the arch members, and a third cover portion extending across the bottom portion of the arch members to the inferior side of the base member, wherein the first cover portion, the second cover portion, and the third cover portion create an opening for the plurality of arch members to be surrounded by the covering" as recited in claim 16; wherein the plurality of arch members are offset to position the bottom portions of the plurality of arch members in a non-linear planar orientation with respect to the superior side of the base member as recited in claim 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The disclosure is objected to because of the following error: The amended para. 0022 states "the first end 138 of each arch member 132 of the plurality of arch members 132 is positioned next to the second end 140 of each adjacent arch member 132 of the plurality of arch members 132 in a first position"; however, as depicted in the drawings, the arch member 132 which is closest to a toe portion of the base member does not meet the above structural feature.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein a portion of the medial side forms a recessed region extending into the orthotic device from the medial side toward the lateral side and from the superior side to the inferior side", "wherein the plurality of arch members are separate and independent arch members", "wherein the lateral side of each of the plurality of arch members is positioned separate from and adjacent to the medial side of the base member, and wherein the first end of each of the plurality of arch members is separate from the second end of each adjacent arch member of the plurality of arch members";
In claim 14, there is no antecedent basis in the specification for "wherein each arch member of the plurality of arch members is positioned in a first position with the bottom portions positioned at a first height in a superior-inferior direction and wherein each arch member of the plurality of arch members is positioned in a second position with the bottom portions offset in the superior-inferior direction from at least each adjacent arch member of the plurality of arch members in an active gait position";
In claim 14, there is no antecedent basis in the specification for "wherein at least a portion of the covering is sealed to a rim of the base member positioned in the recessed region of the base member forming a first cover portion extending from the superior side of the base member across the top portion of the arch members, a second cover portion extending from the top portion of the arch members to the bottom portion of the arch members, and a third cover portion extending across the bottom portion of the arch members to the inferior side of the base member, wherein the first cover portion, the second cover portion, and the third cover portion create an opening for the plurality of arch members to be surrounded by the covering";
In claim 21, there is no antecedent basis in the specification for "wherein the plurality of arch members are offset to position the bottom portions of the plurality of arch members in a non-linear planar orientation with respect to the superior side of the base member".
Claim Objections 
Claim 1 is objected to because of the following informalities:
In claim 1, lines 4-5, "wherein the medial side, lateral side, proximal end, and distal end each extend between the superior side and inferior side" appears to read "wherein the medial side, the lateral side, the proximal end, and the distal end each extend between the superior side and the inferior side";
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the limitation "wherein each arch member of the plurality of arch members is positioned in a first position with the bottom portions positioned at a first height in a superior-inferior direction and wherein each arch member of the plurality of arch members is positioned in a second position with the bottom portions offset in the superior- inferior direction from at least each adjacent arch member of the plurality of arch members in an active gait position".  The original disclosure discusses the arch members in paras. 0021-0024; however, the original disclosure fails to set forth the above structural feature.  Therefore claiming the limitation must be cancelled from the claim, since the limitation appears to be new matter.
Claim 16 recites the limitation "wherein at least a portion of the covering is sealed to a rim of the base member positioned in the recessed region of the base member forming a first cover portion extending from the superior side of the base member across the top portion of the arch members, a second cover portion extending from the top portion of the arch members to the bottom portion of the arch members, and a third cover portion extending across the bottom portion of the arch members to the inferior side of the base member, wherein the first cover portion, the second cover portion, and the third cover portion create an opening for the plurality of arch members to be surrounded by the covering".  The original disclosure discusses the arch members in para. 0023; however, the original disclosure fails to set forth the above structural feature.  Therefore claiming the limitation must be cancelled from the claim, since the limitation appears to be new matter.
Claim 21 recites the limitation "wherein the plurality of arch members are offset to position the bottom portions of the plurality of arch members in a non-linear planar orientation with respect to the superior side of the base member".  The original disclosure discusses the arch members in paras. 0021-0024; however, the original disclosure fails to set forth the above structural feature.  Therefore claiming the limitation must be cancelled from the claim, since the limitation appears to be new matter.
Claim 15 depends from claim 14 and is likewise rejected.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitations "the medial side" and "the lateral side", which renders the claim indefinite.  There is insufficient antecedent basis for these limitation in the claims. Claim 7 depends from claim 1; and claim 1 has set forth a medial side of the base member and a medial side of the arch members.  It is unclear the medial side and/or lateral side of which structure(s) the applicant is referring to.  For examination purposes, examiner has interpreted "the medial side" and "the lateral side" to be the medial side and the lateral side of the arch members.
Claim 8 recites the limitations "the medial side" and "the lateral side", which renders the claim indefinite.  There is insufficient antecedent basis for these limitation in the claims. Claim 8 depends from claim 1; and claim 1 has set forth a medial side of the base member and a medial side of the arch members.  It is unclear the medial side and/or lateral side of which structure(s) the applicant is referring to.  For examination purposes, examiner has interpreted "the medial side" and "the lateral side" to be the medial side and the lateral side of the arch members.
Claim 14 recites the limitation "wherein each arch member of the plurality of arch members is positioned in a first position with the bottom portions positioned at a first height in a superior-inferior direction and wherein each arch member of the plurality of arch members is positioned in a second position with the bottom portions offset in the superior-inferior direction from at least each adjacent arch member of the plurality of arch members in an active gait position", which renders the claim indefinite.  It is unclear whether the first position corresponds to an active gait position or not.  The specification does not provide a standard for ascertaining the claimed features, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, examiner has interpreted that the first position may or may not correspond to an active gait position. 
Claim 21 recites the limitation "wherein the plurality of arch members are offset to position the bottom portions of the plurality of arch members in a non-linear planar orientation with respect to the superior side of the base member", which renders the claim indefinite.  The term "a non-linear planar orientation" is not defined in the claim, and the specification does not provide a standard for ascertaining the claimed feature.  Further, the original disclosure does not set forth for the "bottom portions of the plurality of arch members".  It is not clear how the three-dimensional arch members are oriented to obtain such a "non-linear planar orientation".  What does "non-linear" mean in this circumstance?  What does "planar" mean in this circumstance?  For examination purposes, the examiner has interpreted the limitation to be wherein the plurality of arch members are offset to position the bottom portions of the plurality of arch members at different positions with respect to the superior side of the base member.
Claims 8-16 each depend from claim 7 and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is dependent from claim 1, but fails to further limit the subject matter of claim 1.  The only limitation in claim 2 recites "wherein the base member comprises: a superior side; and an inferior side opposite the superior side", which is already set forth in the bottom two lines of amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 7-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Andreoli (US 7,430,820 B2) in view of Schickling (US 2017/0055629 A1) and further in view of Salkavich (US 2019/0021438 A1).
	Regarding claim 1, Andreoli discloses an orthotic device (a foot orthosis device; figs. 7, 10; col. 4, ll. 25-38; claim 9), comprising: a base member (platform 102 and secondary sole element 106, in combination, forming a base member; figs. 7, 10; col. 7, ll. 56-67; col. 8, ll. 1-2) with a superior side, an inferior side opposite the superior side (the base member 102, 106 having a thickness, therefore having superior side; figs. 7, 10; col. 4, ll. 25-38), a medial side (the base member 102, 106 having a transverse width, therefore having a medial side; fig. 7; col. 4, ll. 25-38), a lateral side positioned on a side opposite the medial side (the base member 102, 106 having a transverse width, therefore having a lateral side; fig. 10; col. 4, ll. 25-38), a distal end (the base member 102, 106 having a longitudinal length, therefore having a distal end; figs. 7, 10; col. 4, ll. 25-38), and a proximal end positioned at an end opposite the distal end (the base member 102, 106 having a longitudinal length, therefore having a proximal end; figs. 7, 10; col. 4, ll. 25-38), wherein the medial side, the lateral side, the proximal end, and the distal end each extend between the superior side and inferior side (determined by the 3D shape of the base member; figs. 7, 10; col. 4, ll. 25-38), and wherein a portion of the medial side (fig. 7; col. 4, ll. 25-38) forms a recessed region (between platform 102 and secondary sole element 106; see fig. 7; col. 7, ll. 56-67; col. 8, ll. 1-2) extending into the orthotic device from the medial side toward the lateral side and from the superior side to the inferior side (see figs. 7, 10; col. 7, ll. 56-67; col. 8, ll. 1-2); 
an arch support portion (arch support orthosis 10; figs. 1, 7, 10; col. 7, ll. 56-67; col. 8, ll. 1-2; claim 9) positioned within the recessed region (see figs. 7, 10; col. 7, ll. 56-67; col. 8, ll. 1-2); 
wherein the arch support portion comprises: 
a plurality of arch members (projections 26; figs. 1, 4; col. 5, ll. 14-20; col. 7, ll. 43-45); and 
wherein the plurality of arch members are separate and independent arch members (arch members 26 are projections each separated by space 31, structurally and materially distinctive, and physically apart from each other, and not depending upon other arch members; figs. 1, 4; col. 5, ll. 14-18) each having a top portion (see annotated fig. 2), a bottom portion opposite the top portion (see annotated fig. 2), a first end (see annotated fig. 2), a second end opposite the first end (see annotated fig. 2), a medial side (see fig. 7 and annotated fig. 2), and a lateral side opposite the medial side (see fig. 10 and annotated fig. 2), and wherein the first end of each of the plurality of arch members is separate from the second end of each adjacent arch member of the plurality of arch members (by spacers 31; see fig. 1 and annotated fig. 2).
Andreoli does not explicitly disclose a covering coupling the arch support portion to the base member, wherein the plurality of arch members surrounded by the covering.  However, Schickling teaches wherein a covering (cover 570; fig. 5; paras. 0017, 0040) is used to couple an arch support portion to a base member (cover 570 enveloping and wrapping around arch support member 552, couples arch support member to insole 500 by at least one snap-style fastener; fig. 5; paras. 0016-0017, 0040-0041), wherein the arch support portion comprises a plurality of arch members surrounded by the covering (a cover 570 enveloping and wrap around arch support member 552, wherein the arch support member 552 comprising arch members 574 and 576; fig. 5; para. 0017, 0040-0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the orthotic device as disclosed by Andreoli, with a covering coupling the arch support portion to the base member, wherein the plurality of arch members surrounded by the covering, as taught by Schickling, in order to provide a covering to wrap around the arch support insert and hold the arch support insert in place (Schickling; para. 0017).
Andreoli does not explicitly disclose wherein the lateral side of each of the plurality of arch members is positioned separate from and adjacent to the medial side of the base member.  However, Andreoli does disclose wherein the arch support portion can be constructed to specifically support a medial arch of a user (col. 8, ll. 64-67; col. 9, ll. 1-3), which indicates that wherein the each of the plurality of arch members of the arch support portion can be dimensioned to fit the medial arch; therefore the lateral side of each of the plurality of arch members is positioned separate from and adjacent to the medial side of the base member.  Further, Salkavich teaches a medial arch support (medial arch support 40; fig. 1; para. 0076), wherein a lateral side of the medial arch support is positioned separate from and adjacent to a medial side of a base member (see annotated fig. 1; paras. 0076, 0086).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the orthotic device as disclosed by Andreoli, with wherein the lateral side of each of the plurality of arch members is positioned separate from and adjacent to the medial side of the base member, as taught by Salkavich, in order to provide customized support specifically for a medial arch of a user.
Regarding claim 2, Andreoli, Schickling and Salkavich, in combination, disclose the orthotic device of claim 1, and Andreoli further discloses wherein the base member (inner sole 106; fig. 5; col. 7, ll. 56-67) comprises: a superior side (an insole having a superior side; fig. 5); and an inferior side opposite the superior side (an insole having an inferior side opposite the superior side; fig. 5).
Regarding claim 7, Andreoli, Schickling and Salkavich, in combination, disclose the orthotic device of claim 2, and Andreoli further discloses wherein the medial side of the arch members (see fig. 7 and annotated fig. 2) coupled to the top portion on one end and the bottom portion on another end (see fig. 7 and annotated fig. 2); and the lateral side of the arch members (see fig. 10 and annotated fig. 2) coupled to the top portion on one end and the bottom portion on another end (see fig. 10 and annotated fig. 2).
Regarding claim 8, Andreoli, Schickling and Salkavich, in combination, disclose the orthotic device of claim 7, and Andreoli further discloses wherein the top portion is arced between the medial side and the lateral side (see annotated fig. 2; col. 4, ll. 63-67) and the bottom portion is generally planar between the medial side and the lateral side (see annotated fig. 2; col. 4, ll. 63-67).
Regarding claim 9, Andreoli, Schickling and Salkavich, in combination, disclose the orthotic device of claim 8, but Andreoli does not explicitly disclose wherein the medial side of the arch members is generally planar between the top portion and the bottom portion and the lateral side of the arch members is arced between the top portion and the bottom portion.  However, Salkavich teaches wherein an arch support member (medial arch support 40; fig. 1; para. 0076) is characterized that a medial side is generally planar between a top portion and a bottom portion (see annotated fig. 1; paras. 0076, 0086) and a lateral side is arced between a top portion and a bottom portion (see annotated fig. 1; paras. 0076, 0086).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the orthotic device as disclosed by Andreoli, with wherein the medial side of the arch members is generally planar between the top portion and the bottom portion and the lateral side of the arch members is arced between the top portion and the bottom portion, as taught by Salkavich, in order to provide an alternative design for the arch support member.
Regarding claim 10, Andreoli, Schickling and Salkavich, in combination, disclose the orthotic device of claim 9, and Andreoli further discloses wherein at least one first arch member (the leftmost arch member; see fig. 7 and annotated fig. 2) of the plurality of arch members is tapered in a distal to proximal direction between the first end and the second end (see fig. 7 and annotated fig. 2) and wherein at least one second arch member (the rightmost arch member; see fig. 7 and annotated fig. 2) of the plurality of arch members is tapered in a proximal to distal direction between the first end and the second end (see fig. 7 and annotated fig. 2).
Regarding claim 11, Andreoli, Schickling and Salkavich, in combination, disclose the orthotic device of claim 10, and Andreoli further discloses wherein at least one third arch member (the middle arch member; see fig. 7 and annotated fig. 2) of the plurality of arch members has a first thickness on at the first end (see fig. 7 and annotated fig. 2) and a second thickness at the second end (see fig. 7 and annotated fig. 2), wherein the first thickness is the same as the second thickness (see fig. 7 and annotated fig. 2).  Further, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have formed an arch member with the same thickness at a first end and a second end.  Since such a modification would have involved a mere change in shape/dimension of a component. A change in form or shape/dimension is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 12, Andreoli, Schickling and Salkavich, in combination, disclose the orthotic device of claim 7, and Andreoli further discloses wherein each arch member of the plurality of arch members further comprises: an opening extending from a first end to a second end (openings formed extending through an open-cell foam from one end to another end; col. 6, ll. 66-67; col. 7, ll. 1-17).
Regarding claim 13, Andreoli, Schickling and Salkavich, in combination, disclose the orthotic device of claim 7, and Andreoli further discloses wherein the plurality of arch members are collated within the covering (see fig. 4 and annotated fig. 2).
Regarding claim 14, Andreoli, Schickling and Salkavich, in combination, disclose the orthotic device of claim 7, wherein each arch member of the plurality of arch members is positioned in a first position with the bottom portions positioned at a first height in a superior-inferior direction (when the orthotic device is not compressed or compressed with a first compression level; see fig. 7) and wherein each arch member of the plurality of arch members is positioned in a second position with the bottom portions offset in the superior-inferior direction from at least each adjacent arch member of the plurality of arch members in an active gait position (fig. 7 shows that when arch members are compressed with a second compression level by a user's foot in an active gait position, the bottom portions of the arch member offset in the superior-inferior direction from at least each adjacent arch member of the plurality of arch members; further as the entire orthotic device, including arch members 26 and web portion 12, formed from thermoplastic elastomers, each arch member including the bottom portion of the arch member, is independently deformed to be in a second position; see fig. 7 and referencing annotated fig. 2; col. 6, ll. 60-67; col. 7, ll. 1-28).
Regarding claim 15, Andreoli, Schickling and Salkavich, in combination, disclose the orthotic device of claim 14, but Andreoli does not disclose wherein the covering is selected from an elastic covering or a deformable covering.  However, Schickling teaches wherein the covering is selected from an elastic covering or a deformable covering (the covering is a sheet of leather (deformable), light weight synthetic material, or other proper materials; para. 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the orthotic device as disclosed by Andreoli, with wherein the covering is selected from an elastic covering or a deformable covering, as taught by Schickling, in order to provide a covering with proper characteristics to wrap around the arch support insert and hold the cover in place (Schickling; para. 0017).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the covering as claimed, to make an elastic covering or a deformable covering, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using an elastic material and/or a deformable material would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 16, Andreoli, Schickling and Salkavich, in combination, disclose the orthotic device of claim 14, and Andreoli further discloses wherein the arch support portion is sealed positioned in the recessed region of the base member (see fig. 7).  Therefore, by combining Andreoli and Schickling, the covering enveloping the arch support portion will be sealed to a rim of the base member positioned in the recessed region of the base member (see fig. 7), forming a first cover portion extending from the superior side of the base member across the top portion of the arch members (as the covering enveloping the arch members; referencing fig. 7), a second cover portion extending from the top portion of the arch members to the bottom portion of the arch members (as the covering enveloping the arch members; referencing fig. 7), and a third cover portion extending across the bottom portion of the arch members to the inferior side of the base member (as the covering enveloping the arch members; referencing fig. 7), wherein the first cover portion, the second cover portion, and the third cover portion create an opening for the plurality of arch members to be surrounded by the covering (as the covering enveloping the arch members, the covering forms a cavity to hold the arch members; referencing fig. 7).
Regarding claim 21, Andreoli, Schickling and Salkavich, in combination, disclose the orthotic device of claim 1, and Andreoli further discloses wherein the plurality of arch members are offset to position the bottom portions of the plurality of arch members in a non-linear planar orientation with respect to the superior side of the base member (fig. 7 shows that the bottom portions of the arch member are offset in a non-linear planar orientation with respect to the superior side of the base member; fig. 7).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Andreoli (US 7,430,820 B2), Schickling (US 2017/0055629 A1) and Salkavich (US 2019/0021438 A1) in view of Cin (US 2017/0099907 A1).
Regarding claim 3, Andreoli, Schickling and Salkavich, in combination, disclose the orthotic device of claim 2, but Andreoli does not disclose wherein the inferior side comprises: a plurality of members positioned in a lattice matrix pattern.  However, Cin teaches wherein an inferior side of a sole structure (sole structure 200; fig. 2A; para. 0055) comprises: a plurality of members positioned in a lattice matrix pattern (sole elements 212 positioned in a lattice matrix pattern; see fig. 2A; paras. 0058, 0061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the orthotic device as disclosed by Andreoli, with wherein the inferior side of the base member comprises: a plurality of members positioned in a lattice matrix pattern, as taught by Cin, in order to provide additional traction, strength, wear resistance, abrasion resistance, and/or hardness at one or more targeted areas of the sole structure (Cin; para. 0058).
Regarding claim 4, Andreoli, Schickling, Salkavich and Cin, in combination, disclose the orthotic device of claim 3, but Andreoli does not disclose wherein each member of the plurality of members has a hexagonal shape.  However, Cin teaches wherein each member of the plurality of members has a hexagonal shape (sole elements 212 having a hexagonal shape; fig. 2A; paras. 0058, 0061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the orthotic device as disclosed by Andreoli, with wherein each member of the plurality of members has a hexagonal shape, as taught by Cin, in order to provide additional traction, strength, wear resistance, abrasion resistance, and/or hardness at one or more targeted areas of the sole structure (Cin; para. 0058).  Further, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have formed the members each with a hexagonal shape.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.

    PNG
    media_image1.png
    487
    860
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 7,430,820 B2

    PNG
    media_image2.png
    668
    1206
    media_image2.png
    Greyscale

Annotated Fig. 1 from US 2019/0021438 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that the original disclosure has sufficient support for the arch members of the instant applications being separate and independent arch members each with six free sides.
	Examiner's response: Examiner respectfully disagrees.  Although para. 0023 states that the arch members can be spaced apart from the base member, the statement does not exclude the possibility of the arch members being attached to a lower portion of the covering which surrounds or encases the arch members.  Although para. 0022 states that the arch members may be made of slices of plastic or a like material, the statement does not exclude the possibility that the slices of plastic material are directly or indirectly coupled with each other during the manufactural process of the orthotic device.  Similarly, although para. 0024 discusses relative movement between individual arch members in a method of using the orthotic device, the vertically separated arch members can still be considered as individual arch members even if they are coupled together at an inferior side by a lower portion of the covering or something else; further, being able to generate relative movement does not necessarily mean the arch members having six free sides, because different portions of an object may deform at different degrees and generate relative movements between the different portions.  In addition, Fig. 2A appears to show that the covering extends beyond every dimension of the arch members.  Furthermore, the original specification fails to set forth each of the arch members having six free sides; instead para. 0023 only set forth "The covering 150 surrounds or encases the arch members 130".  Therefore, the original disclosure does not provide sufficient support for the arch members being completely separate and independent with six free sides; and such scenarios with a bottom side of each arch member being directly or indirectly coupled together cannot be excluded.
Applicant Remarks: Applicant asserts that Schickling does not teach "a plurality of arch members surrounded by the covering" as recited in claim 1.
Examiner's response: Examiner respectfully disagrees.  It is noted that the cover 570 shown in Fig. 5 is only an illustration of Schickling's invention.  Schickling teaches in paras. 0017, 0040 that a cover is "structured and arranged to cover or envelope the arch support insert" and the cover is configured to "wrap around the arch support insert" (para. 0017) and "alternatively preferably, the cover 570 envelopes the arch support insert 552" (para. 0040).  Therefore, Schickling's teaching meets the requirement of the amended claim.  See above 103 rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732